DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered. Claims 1, 2, 3 and 5 are amended. Claims 1 -20 pending.
Response to Arguments
3.	Applicant’s arguments filed on 12/14/2020 with respect to claims 1 – 20 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Liou (US Pub: 20180368142) hereinafter Liou and further in view of Sun et al. (US Pub: 20180279274) hereinafter Sun 

As to claim 1 Liou teaches method for detecting a channel occupancy time declared by an interfering device in a wireless communication system, comprising:  (Liou [0005] [0026] Fig. 1, UE detecting and/or receiving downlink transmission in a first channel occupancy time in unlicensed spectrum)
receiving a first radio frequency (RF) transmission from a base station at a user equipment (UE) device;  (Liou  [0026] [1493] FIG. 6 (step 605), the UE detects and/or receives downlink transmission in a first channel occupancy time   in unlicensed spectrum from an interfering device)
Liou does not teach detecting failure to receive an expected periodic second RF transmission from the base station at the UE device during a predetermined time frame: and in response to detecting the failure to receive the expected periodic second RF transmission from the base station during the predetermined time frame, causing the UE device to declare a sleep mode.
Sun teaches detecting failure to receive an expected second RF transmission from the base station at the UE device during a predetermined time frame: (Sun [0152] [0179] Fig. 16, after SPS activation, on basis of reducing the number of original PDCCH monitored or maintaining the number of original PDCCH monitored, the UE extra monitors a DCI or wake-up signal with different size i.e., expected periodic second RF transmission; and UE monitors a wake-up signal, if UE fails to detect the paging identifier in the wake-up signal on the current time-frequency resource 1601, UE continues to maintain the idle state until the next time-frequency resource 1602 of wake-up signal required to be monitored/wake-up signal is periodic);
 and in response to detecting the failure to receive the expected the-second RF transmission from the base station during the predetermined time frame, causing the UE device a sleep mode. (Sun [0152] [0179] Fig. 16, after SPS activation, on basis of reducing the number of original PDCCH monitored or maintaining the number of original PDCCH monitored, the UE extra monitors a DCI or wake-up signal with different size i.e., expected periodic second RF transmission; and UE monitors a wake-up signal, if UE fails to detect the paging identifier in the wake-up signal on the current time-frequency resource 1601/pre-determined time, UE continues to maintain the idle state until the next time-frequency resource 1602 of wake-up signal required to be monitored/wake-up signal is periodic);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Sun with the teachings of Liou because Sun teaches that when a new small size PDCCH can be transmitted on the resource with scheduling delay, the downlink spectrum efficient can be improved to a large extent. (Sun [0152])

As to claim 4.    The combination of Liou and Sun specifically Liou teaches further comprising operating the UE device in unlicensed radio frequency (RF) spectrum (Liou [0005] the UE detecting and/or receiving downlink transmission in a first channel occupancy time in unlicensed spectrum)

As to claim 5 the combination of Liou and Sun specifically Sun teaches wherein each of the first RF transmission and the expected periodic second includes one or more (Sun [0152] [0179] Fig. 16, after SPS activation, on basis of reducing the number of original PDCCH monitored or maintaining the number of original PDCCH monitored, the UE extra monitors a DCI or wake-up signal with different size i.e., expected periodic second RF transmission; and UE monitors a wake-up signal, if UE fails to detect the paging identifier in the wake-up signal on the current time-frequency resource 1601/pre-determined time, UE continues to maintain the idle state until the next time-frequency resource 1602 of wake-up signal required to be monitored/wake-up signal is periodic);
of (a) a fifth Generation (5G) New Radio (NR) Physical Downlink Shared Channel (PDSCh) and (b) a 5G NR Physical Downlink Control Channel (PDCCh) (Sun [0004]  5G communication system is considered to be implemented in higher frequency (mmWave) bands, e.g., 60 GHz bands, so as to accomplish higher data rates)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Sun with the teachings of Liou because Sun teaches that when a new small size PDCCH can be transmitted on the resource with scheduling delay, the downlink spectrum efficient can be improved to a large extent. (Sun [0152])

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Liou, Sun and further in view of Song et al.  (US Pub: 20180027495 A1) hereinafter Song 

As to claim 2   the combination of Liou and Sun specifically Sun teaches detect the expected periodic second RF transmission from the base station (Sun [0152] [0179] Fig. 16, after SPS activation, on basis of reducing the number of original PDCCH monitored or maintaining the number of original PDCCH monitored, the UE extra monitors a DCI or wake-up signal with different size i.e., expected periodic second RF transmission; and UE monitors a wake-up signal, if UE fails to detect the paging identifier in the wake-up signal on the current time-frequency resource 1601/pre-determined time, UE continues to maintain the idle state until the next time-frequency resource 1602 of wake-up signal required to be monitored/wake-up signal is periodic);
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention before the effective filling date of the invention to combine the teachings of Sun with the teachings of Liou because Sun teaches that when a new small size PDCCH can be transmitted on the resource with scheduling delay, the downlink spectrum efficient can be improved to a large extent. (Sun [0152])
The combination of Liou and Sun does not teach further comprising causing the UE device to periodically wake from the sleep mode to 
Song teaches further comprising causing the UE device to periodically wake from the sleep mode to (Song [0106] Fig. 12, if it is determined that the broadcast method requires periodic wakeups (block 1260--YES), UE device 110 may perform periodic wakeups to check for the wakeup signal (block 1265))
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Liou, Sun with the 

As to claim 3 the combination of Liou and Sun  does not teach, further comprising waking the UE device in response to receiving  expected periodic second RF transmission at the base station 
Song further comprising waking the UE device in response to receiving the third RF transmission at the base station (Song [0106] Fig. 1, Fig. 5,  Fig. 12, UE device 110 perform periodic wakeups to check for the wake up signal (block 1265), if the wakeup signal is selected to be sent in a PDSCH using a constant amplitude zero autocorrelation waveform, such as a Zadoff-Chu sequence, wakeup detector  535 may include a DSP circuit to process the PDSCH to retrieve the wakeup signal and provide the wakeup signal to matched filter 555)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Liou, Sun with the teachings of  Song because Song teaches that periodically wake from the sleep mode would allow UE device to save power. (Song [0071])

Claims 6, 7, 8, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou and further in view of Yang et al. (Us Pub: 20180132292A1) hereinafter Yang 

As to claim 6.   Liou teaches a method for detecting channel occupancy time declared by an interfering device in a wireless communication system, comprising: Liou [0005] [0026] Fig. 1, UE detecting and/or receiving downlink transmission in a first channel occupancy time in unlicensed spectrum)
receiving a first radio frequency (RF) transmission from a base station at a user equipment (UE) device (Liou  [0026] [1493] FIG. 6 (step 605), the UE detects and/or receives downlink transmission in a first channel occupancy time   in unlicensed spectrum from an interfering device)
detecting, at the UE device, an interfering RF transmission; (Liou [0026] [0034] Fig. 1, Fig. 2, an access network/base station, using beamforming to transmit to access terminals scattered randomly through its coverage causes interference to access terminals(base station -interfering device), a receive processor receives and processes  NR received symbols streams/detects NT symbol streams)
and in response to detecting the interfering RF transmission, causing the UE device to operate in a sleep mode (Yang [0085] Fig. 2,  base station 105-a fail to transmit grant 220, or interferences, fading, or poor signal quality may affect grant 220 to the extent that UE 115-a cannot receive the signal, or UE 115-a may fail to properly decode the grant;  UE 115-a determine that the indicated grant 220 has not be received, and may reset a DRX inactivity timer, returning UE 115-a to sleep)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Yang with the teachings of Liou because Yang teaches that receiving an indication of buffered data from base station in DRX mode to allow for reduced power consumption. (Yang [0060])

Regarding claim 17, there is recited an access terminal with steps that are virtually identical to the functions performed by the method recited in claim 6. Examiner submits that Liou discloses in para [0033][0034] Fig. 2, a processor, antenna, transmitter, receiver and a memory coupled to processor for performing the disclosed functionalities of claim 17. As a result, claim 17 is rejected under section 103 as obvious over Yang in view of Liou for the same reasons as in claim 6.

As to claim 7 the combination of Liou and Yang specifically Yang teaches   further comprising causing the UE device to periodically wake from the sleep mode to check for receipt of a second RF transmission from the base station (Yang [0055] if the base station does not transmit a grant for the UE, the UE repeatedly wake up at the beginning of each DRX cycle to check for such a grant or remain in an awake state listening for such a grant transmitted within the control region of a subframe)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Yang with the teachings of Liou because Yang teaches that receiving an indication of buffered data from base station in DRX mode to allow for reduced power consumption. (Yang [0060])
Regarding claim 18, there is recited an access terminal with steps that are virtually identical to the functions performed by the method recited in claim 7. Examiner submits that Liou discloses in para [0033][0034] Fig. 2, a processor, antenna, transmitter, receiver and a memory coupled to processor for performing the disclosed functionalities of claim 18. As a result, claim 18 is rejected under section 103 as obvious over Yang in view of Liou for the same reasons as in claim 7.

As to claim 8 the combination of Liou and Yang specifically Yang teaches  further comprising: receiving, at the UE device, the second RF transmission from the base station (Yang [0055] [0067] Fig. 1, Fig. 2, A UE 115 may receive scheduling messages/grant on a PDCCH during the on duration) and waking the UE device in response to a grant included in the second RF transmission (Yang [0085]   Fig. 1, Fig. 2, UE 115-a wake-up based on the scheduling information to receive the grant) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Yang with the teachings of Liou because Yang teaches that receiving an indication of buffered data from base station in DRX mode to allow for reduced power consumption. (Yang [0060])

As to claim 14 The combination of Liou and Yang specifically Liou teaches   wherein detecting the interfering RF transmission comprises detecting a fifth Generation (5G) New Radio (NR) signal from a different wireless communication system in a signal received by the UE device (Liou [1456][1493] in NR,  usage in unlicensed  spectrum and the UE detects and/or receives downlink transmission in a first channel occupancy time in unlicensed spectrum)
As to claim 15.    The combination of Liou and Yang specifically Liou teaches  further comprising operating the UE device in unlicensed radio frequency (RF) spectrum (Liou [0005] the UE detecting and/or receiving downlink transmission in a first channel occupancy time in unlicensed spectrum)
As to claim 16 The combination of Liou and Yang specifically Liou teaches   wherein the first RF transmission includes one or more of (a) a fifth Generation (5G) New Radio (NR) Physical Downlink Shared Channel (PDSCh) and (b) a 5G NR Physical Downlink Control Channel (PDCCh) (Liou [0715][0716]  FFS: search space (UE-specific vs. common) of the associated NR-PDCCH and signaling mechanisms for NR-PDCCH) in the case of UE/first RF transmission-PDCCH)

Claim 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou, Yang and further in view of Kim et al. (Us Pub: 20150009879) hereinafter Kim 

As to claim 9    the combination of Liou and Yang specifically Liou teaches associated with the interfering RF transmission (Liou [0026] [1493] FIG. 6 (step 605), the UE detects and/or receives downlink transmission in a first channel occupancy time   in unlicensed spectrum from an interfering device)
The combination of Liou and Yang does not teach further comprising causing the UE device to wake at an end of a channel occupancy time (COT) 
Kim teaches further comprising causing the UE device to wake at an end of a channel occupancy time (COT) (Kim[0288] FIG. 30, STA 1 and STA 2 switch to the awake state at the time at which the total PS-Poll interval ends, and maintains the awake state until they receive a data frame from the AP)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Kim with the teaching of Liou and Yang because Kim teaches that switching to awake state in accordance with 

Claims 10, 11 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou, Yang and further in view of  Agrawal  et al. (Us Pub: 20100190447) hereinafter Agrawal 

As to claim 10 the combination of Liou and Yang does not teach further comprising transmitting information from the UE device to the base station notifying the base station that the UE device has detected the interfering RF transmission 
Agrawal teaches  further comprising transmitting information from the UE device to the base station notifying the base station that the UE device has detected the interfering RF transmission (Agrawal [0067] Fig. 2, Fig. 3, UE 204 decodes the interfering signal first before decoding the intended signal (block 241), the UE 204 can require more time than otherwise to acknowledge successful or unsuccessful decoding of the intended signal, (at 242); serving BS 202 enhance such interference cancellation (C/I) by the UE 204 by providing more time before expecting an acknowledgement or not acknowledged response or performing retransmission, the UE 204 transmits channel quality reports on the uplink)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Agrawal with the teachings of Liou and Yang because Agrawal teaches that transmitting channel quality 
Regarding claim 19, there is recited an access terminal with steps that are virtually identical to the functions performed by the method recited in claim 10. Examiner submits that Liou discloses in para [0033][0034] Fig. 2, a processor, antenna, transmitter, receiver and a memory coupled to processor for performing the disclosed functionalities of claim 19. As a result, claim 19 is rejected under section 103 as obvious over Agrawal in view of Liou and Yang for the same reasons as in claim 10.
 	As to claim 11  the combination of Liou, Yang  and Agrwal specifically Liou teaches wherein the information is transmitted via a fifth Generation (5G) New Radio (NR) Physical Uplink Control Channel (PUCCh) message or a 5G NR Physical Random Access Channel (PRACh) message (PDCCh) (Liou [0715][0716]  FFS: search space (UE-specific vs. common) of the associated NR-PDCCH and signaling mechanisms for NR-PDCCH) in the case of UE/first RF transmission-PDCCH)

Claims 12,  13  and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou, Yang and further in view of  Azizi  et al. (Us Pub: 20190364492 A1) hereinafter Azizi 

As to claim 12 the combination of Liou and Yang specifically Liou teaches wherein detecting the interfering RF transmission comprises (Liou [0026] [1493] FIG. 6 (step 605), the UE detects and/or receives downlink transmission in a first channel occupancy time   in unlicensed spectrum from an interfering device/receives interfering transmission)
The combination of Liou and Yang does not teach detecting an Institute of Electrical and Electronics Engineers (IEEE) 802.11 preamble in a signal received by the UE device
Azizi teaches detecting an Institute of Electrical and Electronics Engineers (IEEE) 802.11 preamble in a signal received by the UE device (Azizi [1587] Fig. 165, terminal device 16504 may be able to detect and read first waveform format preambles, e.g., 20 MHz IEEE 802.11 preambles, terminal device 16504 may be able to detect the narrowband first format downlink transmissions and refrain from accessing the channel during the narrowband first format downlink transmissions)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Azizi with the teachings of Liou and Yang because Azizi teaches that detecting by the terminal device a narrowband first format downlink transmissions and refrain from accessing the channel during the narrowband first format downlink transmissions would reduce power consumption at terminal devices (Azizi [01585])

Regarding claim 20, there is recited an access terminal with steps that are virtually identical to the functions performed by the method recited in claim 12. Examiner submits that Liou discloses in para [0033][0034] Fig. 2, a processor, antenna, transmitter, receiver and a memory coupled to processor for performing the disclosed 

As to claim 13 the combination of Liou and Yang specifically Liou teaches comprised in the interfering signal (Liou [0026] [1493] FIG. 6 (step 605), the UE detects and/or receives downlink transmission in a first channel occupancy time   in unlicensed spectrum from an interfering device/receives interfering transmission)
the combination of Liou and Yang does not teach further comprising determining a channel occupancy time (COT) associated with the IEEE preamble 
Azizi teaches further comprising determining a channel occupancy time (COT) associated with the IEEE preamble (Azizi [1587] Fig. 165, terminal device 16504 may be able to detect and read first waveform format preambles, e.g., 20 MHz IEEE 802.11 preambles, terminal device 16504 may be able to detect the narrowband first format downlink transmissions and refrain from accessing the channel during the narrowband first format downlink transmissions/avoid interferences)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Azizi with the teachings of Liou and Yang because Azizi teaches that detecting by the terminal device a narrowband first format downlink transmissions and refrain from accessing the channel during the narrowband first format downlink transmissions would reduce power consumption at terminal devices (Azizi [01585])
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATIQUE AHMED/Primary Examiner, Art Unit 2413